The opinion of the court was delivered, by
Read, J.
The charge of the court in this case was quite as favourable as the defendant could reasonably ask, and the question was fairly submitted to the jury, under proper instructions. The purchase from Humphry by a man calling himself' Wallace for $115, of which $100 was counterfeit money, and for which the purchaser was arrested, but succeeded in escaping, was clearly fraudulent, and the horse could have been recovered back from him, and of course from any person purchasing from him, who was not a bond fide purchaser for value. The purchaser after-wards calling himself Richardson, subsequently sold her. publicly in the streets of Harrisburg to the defendant under the circumstances described in the testimony] for $40 or $45, of which only $25 was paid, and of course no more ever was paid to the passer of the counterfeit money.
The only question therefore was, Was Green a bond fide .purchaser for value ? Did he purchase in good faith, or were not the circumstances such as to justify the jury in finding that he was not such a bond fide purchaser ? The jury did so find, and gave a proper verdict for the plaintiff. The' charge of the court was eminently proper, and they would have committed a manifest error if, as requested by the defendant’s counsel, they had instructed the jury to find for the defendant Green.
Judgment affirmed.